COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-13-00030-CV


Kathleen J. Dickerson                     §      From the 360th District Court

                                          §      of Tarrant County (360-479099-10)
v.
                                          §      November 26, 2014

Larry E. Dickerson                        §      Per Curiam


                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that Appellant Kathleen J. Dickerson shall pay all costs

of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS

                                       PER CURIAM